Citation Nr: 0622486	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  01-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar degenerative disc disease (DDD) prior to January 
28, 2003.

2.  Entitlement to a rating in excess of 20 percent for 
lumbar DDD since January 28, 2003.  

3.  Entitlement to an initial, compensable rating for left 
foot hammertoes prior to October 24, 2001.

4.  Entitlement to rating in excess of 10 percent for left 
foot hammertoes since October 24, 2001.  

5.  Entitlement to rating in excess of 10 percent for right 
foot plantar warts.

6.  Entitlement to a rating in excess of 10 percent for left 
foot manifestations due to altered gait prior to October 24, 
2001.

7.  Entitlement to a rating in excess of 20 percent for left 
foot manifestations due to altered gait since February 1, 
2002.  

8.  Entitlement to a rating in excess of 10 percent for left 
knee manifestations due to altered gait prior to January 28, 
2003.

10.  Entitlement to a rating in excess of 20 percent for left 
knee manifestations due to altered gait since January 28, 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 2000 rating action that granted 
service connection and assigned initial 10 percent and 
noncompensable ratings for lumbar DDD and left foot 
hammertoes, respectively; granted a 10 percent rating for 
left knee manifestations due to altered gait; and denied 
ratings in excess of 10 percent each for right foot plantar 
warts and left foot manifestations due to altered gait.  In 
September 2000, the veteran filed a Notice of Disagreement 
(NOD) with the initial 10 percent and noncompensable ratings 
assigned the lumbar DDD and left foot hammertoes, 
respectively, as well as with each 10 percent rating assigned 
for left knee and left foot manifestations due to altered 
gait and for right foot plantar warts.  Because the veteran 
has disagreed with the initial ratings assigned following the 
grants of service connection for lumbar DDD and left foot 
hammertoes, the Board has characterized those issues on 
appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The RO issued a Statement of the Case (SOC) in February 2001 
(although the SOC erroneously included the issue of a rating 
in excess of 10 percent for right ear hearing loss as an 
appealed issue, in the  September 2000 NOD, the veteran  
specifically indicated that he did not want to appeal that 
hearing loss issue).  In April 2001, the veteran filed a 
Substantive Appeal via a VA Form 9 (Appeal to the Board of 
Veterans' Appeals), in which he requested a Board hearing at 
the RO.

By rating action of May 2003, the RO granted a temporary 
total rating (T/TR) of 100 percent under the provisions of 
38 C.F.R. § 4.30 for left foot manifestations due to altered 
gait from October 24, 2001, assigned a 20 percent schedular 
rating from February 2002; assigned a 20 percent rating each 
for left knee manifestations due to altered gait and lumbar 
DDD from January 28, 2003; and assigned a 10 percent rating 
for left foot hammertoes from October 24, 2001.  The matters 
of ratings in excess of 20 and 10 percent remain for 
appellate consideration.  The RO issued a Supplemental SOC 
(SSOC) in March 2004.

In July 2005, the RO notified the veteran and his 
representative of a Board hearing that had been scheduled for 
him at the RO for a date in July; the veteran failed to 
report for the hearing.

The Board's decision on the claims for higher ratings for 
left foot hammertoes and for left foot manifestations due to 
altered gait are set forth below.  The claims for higher 
ratings for lumbar DDD, right foot plantar warts, and left 
knee manifestations are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims for higher ratings for left 
foot hammertoes and for left foot manifestations due to 
altered gait has been accomplished.

2.  Prior to December 1, 2000, the veteran's hammertoes did 
not involve hammering of all toes of the left foot.

3.  Since December 1, 2000, the veteran's hammertoes have 
involved hammering of all toes of the left foot, without 
clawfoot.

4.  Prior to October 24, 2001, the veteran's left foot 
manifestations due to altered gait consisted of mild ankle 
tenderness, but a normal gait pattern and good motor 
strength.

5.  Since February 1, 2002, the veteran's left foot 
manifestations due to altered gait have consisted of 
complaints of intermittent pain, stiffness, and swelling 
precipitated by ambulation, with objective findings including 
normal gait and range of foot motion, tenderness, and limited 
ankle dorsiflexion shown on recent VA examination, and are no 
more than moderately severely disabling.


CONCLUSIONS OF LAW

1.  For the period prior to December 1, 2000, the criteria 
for an initial compensable rating for left foot hammertoes 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.7, 4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic 
Code 5282 (2005).  

2.  Since December 1, 2000, the criteria for 10 percent but 
no higher rating for left foot hammertoes are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5282 (2005). 

3.  For the period prior to October 24, 2001, the criteria 
for a rating in excess of 10 percent for left foot 
manifestations due to altered gait are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5284 (2005).

4.  Since February 1, 2002, the criteria for a rating in 
excess of 20 percent for left foot manifestations due to 
altered gait are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for higher ratings for left hammertoes, 
for left foot manifestations due to altered gait has been 
accomplished.  

A March 2004 RO letter informed the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claims, and what was needed to establish 
entitlement to higher ratings (evidence showing that the 
conditions had worsened).  Thereafter, they were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claims, and been provided 
ample opportunity to submit such information and evidence.  

Additionally, the March 2004 RO letter provided notice that 
VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  That letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get, and requested the veteran to furnish any evidence that 
he had in his possession that pertained to his claims.  The 
Board finds that this letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, a document meeting the 
VCAA's notice requirements was not, not could it have been, 
furnished to the veteran prior to the July 2000 rating action 
on appeal, inasmuch as the VCAA was not enacted until 
November 2000.  However, the Board finds that any delay in 
issuing the 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's March 
2004 notice letter and additional opportunities to provide 
information and/or evidence pertinent to the claims under 
consideration, the RO readjudicated the veteran's claims on 
the basis of all the evidence of record in March 2004, as 
reflected in the SSOC.

Hence, the Board finds that any failure on the part of the VA 
in not fulfilling the VCAA's notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOC, 
and that this suffices for Dingess/Hartman.  Here, the claims 
for increase for already service-connected left foot 
manifestations due to altered gait did not arise out of a 
claim for service connection; the Board is denying the claims 
(hence, no effective date is being assigned); and there is no 
indication whatsoever that the veteran is challenging any 
effective date already assigned (the claims on appeal are 
limited to claims for increased ratings).  While the Court 
also held that, in claims arising out of an original claim 
for service connection, VA notice must include information 
regarding the effective date that may be assigned, and such 
notice has not been provided with respect to the claim for an 
initial compensable rating for left foot hammertoes prior to 
October 24, 2001, on these facts, the RO's omission is 
harmless.  Id.  In adjudicating the claim for an initial 
compensable rating for left foot hammertoes prior to October 
24, 2001 and granting an initial 10 percent rating from 
December 1, 2000, the Board has considered (as did the RO) 
all time periods since the November 4, 1999 effective date of 
the grant of service connection (which would, by implication, 
involve consideration of the effective date for any higher 
rating granted).  [Parenthetically, the Board notes that 
neither the appellant not his representative has even 
suggested that the assigned effective date of the grant of 
service connection is being challenged.]
 
Additionally, the Board finds that all necessary development 
of the claims herein decided has been accomplished.  The RO, 
on its own initiative, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
post-service VA medical records through 2003, and affording 
him comprehensive VA examinations in August 1999 and January 
2003, all of which have been considered in adjudicating these 
claims.  The veteran failed without stated good cause to 
report for a Board hearing scheduled for August 2005.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence in connection any of these matters.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the following 
claims on appeal, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action:  for an initial compensable rating for left foot 
hammertoes prior to October 24, 2001; for a rating in excess 
of 10 percent for left foot hammertoes; for a rating in 
excess of 10 percent for left foot manifestations due to 
altered gait prior to October 24, 2001; and for a rating in 
excess of 20 percent for left foot manifestations due to 
altered gait.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.
  
A.  Higher Ratings for Left Foot Hammertoes 

Historically, by rating action of July 2000, the RO granted 
service connection and assigned an initial noncompensable 
rating for left foot 2nd and 3rd hammertoes, effective from 
November 4, 1999.  The initial rating was assigned under the 
provisions of 38 C.F.R. § 4.71a, DC 5282.  By rating action 
of May 2003, the RO granted a 10 percent rating for left foot 
2nd, 3rd, 4th, and 5th hammertoes from October 24, 2001.
    
Under DC 5282, hammering of single toes warrants a 
noncompensable rating.  A maximum 10 percent rating requires 
hammering of all toes of one foot, without clawfoot.

Considering the pertinent evidence in light of the criteria 
of DCs 5282, the Board finds that an initial compensable 
rating for left foot hammertoes is warranted from December 1, 
2000, but no earlier than December 1, 2000, as hammering of 
all toes of the left foot was first shown on that date 
following the initial November 1999 grant of service 
connection.  The medical evidence considered prior to October 
24, 2001 included April, June, and September 1999 VA 
outpatient records which showed only the 3rd left toe 
overlapping the 4th.  On August 1999 examination, the 
examiner specifically noted that the veteran had no 
hammertoes.  In October, the 4th and 5th toes were in adducto-
varus, and the 4th toe underlapped the 3rd rigidly in adducto-
varus.  

March 2000 VA examination showed only hammering of the 2nd 
and 3rd toes, and range of motion of the left foot was within 
functional limits.  The joint was not painful on motion, but 
pain was chronic with ambulation.  Examination in August 
showed adducto-varus of the left 5th digit.  Examination in 
November showed full, pain-free range of left foot motion.  
Significantly, examination on December 1, 2000 showed 4th and 
5th digit hammertoes on the left. 
  
On that record, the Board finds that the clinical findings 
prior to December 1, 2000 provide no basis for assignment of 
an initial compensable rating for left foot hammertoes, as 
there simply is no evidence of the symptoms required for a 10 
percent rating under DC 5282, i.e., hammering of all toes of 
the foot.  However, the Board finds that the clinical 
findings on December 1, 2000 VA outpatient examination 
showing hammering of the 4th and 5th left toes, taken together 
with the earlier-noted hammering of the 2nd and 3rd left toes, 
constitutes hammering of all toes of the left foot, thus 
warranting an initial 10 percent rating for left foot 
hammertoes from that date.

The findings on and after December 1, 2000, however, do not 
support a rating in excess of 10 percent for left foot 
hammertoes.  First, 10 percent is the maximum rating 
available under DC 5282 for hammertoes without clawfoot.  
Second, no other DC provides a basis for the assignment of 
any higher rating for hammertoes.  Under  DC 5278, ratings 
from 0 to 50 percent are available for acquired clawfoot (pes 
cavus); however, the medical evidence since December 1, 2000 
does not demonstrate that the service-connected hammertoes 
involve a left clawfoot, and there is thus no basis for 
evaluation of the disability under that DC.

January 2001 VA examination showed a 4th left digit 
hammertoe, and a varus        5th left toe.  Examination in 
April showed varus rotation of the 4th and 5th digits on the 
left.  September and October 2002 podiatric examinations 
showed hammering of the 2nd through 4th left toes.  On 
examination in September 2002, the examiner noted that the 
veteran's balance was good, and he could walk more than 250 
feet without an assistive device.  In October, the veteran 
complained of pain in the left 3rd toe.  November 2002 and 
January 2003 VA examinations showed hammering of the 2nd 
through 4th left toes.  On the January 2003 VA examination, 
the examiner noted that the veteran was able to ambulate up 
to 5 blocks with and without a cane.  On current examination, 
posture and left foot range of motion were within normal 
limits, and the joint was not painful on motion.  The 
examiner noted additional limitations due to pain and lack of 
endurance with ambulation.  The veteran ambulated normally 
without an assistive device.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
arriving at the decision to assign the disability ratings for 
hammertoes.  As noted above, the March 2000 VA examination 
showed that range of motion of the left foot was within 
functional limits, and the joint was not painful on motion, 
but pain was chronic with ambulation.  On September 2002 
examination, the examiner noted that the veteran's balance 
was good, and he could walk more than 250 feet without an 
assistive device.  Examination in November 2000 showed full, 
pain-free range of left foot motion.  On the January 2003 VA 
examination, the veteran's posture and left foot range of 
motion were within normal limits, and the joint was not 
painful on motion.  The examiner noted additional limitations 
due to pain and lack of endurance with ambulation, but the 
veteran ambulated normally without an assistive device.  
Hence, the record presents no basis for assignment of any 
higher rating for the left foot hammertoes based on the 
DeLuca factors, alone.

Under these circumstances, the Board finds that the record 
presents a reasonable basis for assignment of an initial 10 
percent rating for left foot hammertoes from December 1, 
2000, but no basis for assignment of a rating in excess of 10 
percent for that disability since that date under any 
applicable rating criteria. 

For all the foregoing reasons, the Board finds that the 
record presents a reasonable basis for staged rating, 
pursuant to Fenderson, according to the scheme outlined above 
permitting an initial 10 percent rating from December 1, 
2000, but that the claim for a rating in excess of 10 percent 
for left foot hammertoes since that date must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent since December 1, 2000, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Higher Ratings for Left Foot Manifestations Due To 
Altered Gait

Historically, by rating action of April 1998, the RO granted 
service connection and assigned an initial 10 percent rating 
for left foot manifestations due to altered gait caused by 
service-connected right foot plantar warts, effective from 
July 22, 1996.               The initial rating was assigned 
under the provisions of 38 C.F.R. § 4.71a, DC 5284. 
By rating action of May 2003, the RO granted a temporary 
total rating (T/TR) of 100 percent under the provisions of 
38 C.F.R. § 4.30 for left foot manifestations due to altered 
gait from October 24, 2001, the date the veteran underwent a 
bunionectomy and derotational arthroplasty of the left foot, 
and a 20 percent schedular rating from February 1, 2002.
    
Under DC 5284, moderate residuals of foot injuries warrant a 
10 percent rating.    20 and 30 percent ratings require 
moderately severe and severe residuals, respectively.

Standard range of ankle motion is from 0 to 20 degrees 
(dorsiflexion) and from 0 to 45 degrees (plantar flexion).  
See 38 C.F.R. § 4.71, Plate II.   

Under the rating criteria, the terms "mild," "moderate," 
and "severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6 (2005).  

Considering the pertinent evidence in light of the criteria 
of DC 5284, the Board finds that a rating in excess of 10 
percent for left foot manifestations due to altered gait is 
not warranted prior to October 24, 2001 (the effective date 
of the 100 percent T/TR for convalescence following surgery), 
as moderately severe manifestations were not shown prior to 
that date.  The medical evidence considered prior to October 
24, 2001 included an August 1999 VA examination report which 
showed a normal gait pattern.  September 1999 VA outpatient 
examination reports showed 5/5 motor strength and no 
tenderness of the left foot or ankle, and  X-rays revealed no 
bony or joint abnormality of the left ankle.  There was no 
pain with left ankle dorsiflexion on examination in October, 
and the veteran stated that he walked         3 miles per 
day; he worked in a post office, which job required him to be 
on his feet most days.  There was full, active range of left 
ankle motion on examination in November.  

February 2000 VA outpatient examination showed mild left 
ankle tenderness with flexion, but there was no swelling, and 
range of motion was good.  Motor power was 5/5.  March 2000 
VA examination showed that range of motion of the left foot 
was within functional limits.  The joint was not painful on 
motion.  Examination in November 2000 showed +5/5 motor 
strength and full, pain-free range of left foot motion. 
  
Clearly, the clinical findings prior to October 24, 2001 
provide no basis for assignment of a rating in excess of 10 
percent for left foot manifestations prior to that date, as 
there simply is no evidence of the symptoms required for a 20 
percent rating under DC 5284, i.e., moderately severe 
manifestations.   

The Board also finds that the findings since February 1, 2002 
(the day following the termination of the 100 percent T/TR 
for convalescence purposes)do not support assignment of a 
rating in excess of 20 percent for left foot manifestations 
due to altered gait, inasmuch as the severe manifestations 
required for a 30 percent rating have not been shown   

In early January 2002, the veteran was noted to have returned 
to work status post left foot surgery.  Late January VA 
podiatric examination showed no pain on palpation of the left 
4th toe.  Podiatric examination in April showed no 
deformities of the rear foot or forefoot; there was pain on 
palpation of the left 5th metatarsal without edema.  In May, 
the veteran complained that orthotics caused pain by pushing 
up on his left foot.  Examination showed limited ankle 
dorsiflexion and an abrasion on the dorsal left foot without 
erythema, edema, odor, drainage, or clinical signs of 
infection.  In June, the abrasion was noted to have healed.  
In July, the veteran complained that the lateral 2 digits of 
the left foot felt a little sore on the sides, and denied any 
further pertinent foot-related problems.  Examination showed 
limited left ankle dorsiflexion.  Examination in August 
showed pain on palpation of the left 3rd digit and limited 
ankle dorsiflexion.  Examination in September showed left 
ankle dorsiflexion from 0 to 5 degrees and 4/5 ankle 
strength.  The veteran's balance was good, and he could walk 
more than 250 feet without an assistive device.  In October, 
the veteran complained of pain in the left 3rd toe.  

On January 2003 VA examination, the veteran complained of 
intermittent pain, stiffness, and swelling of the left foot 
precipitated by ambulation.  The examiner noted that he was 
able to ambulate up to 5 blocks with and without a cane.  On 
current examination, posture and left foot range of motion 
were within normal limits, and the joint was not painful on 
motion.  The examiner noted additional limitations due to 
pain and lack of endurance with ambulation.  There was left 
foot tenderness dorsally.  The veteran ambulated normally 
without an assistive device.  The diagnoses included 
residuals after multiple left foot osteotomies.    

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are to be considered in conjunction with the DCs predicated 
on limitation of motion (see Johnson, cited to above).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
arriving at the decision to assign the disability ratings for 
left foot manifestations due to altered gait.  As noted 
above, the March 2000 VA examination showed that range of 
motion of the left foot was within functional limits, and 
that the joint was not painful on motion, but pain was 
chronic with ambulation.  Examination in November 2000 showed 
+5/5 motor strength and full, pain-free range of left foot 
motion.  Examination in September 2002 showed 4/5 left ankle 
strength, and the veteran could walk more than 250 feet 
without an assistive device.  On January 2003 VA examination, 
the examiner noted that the veteran was able to ambulate up 
to 5 blocks without a cane, that left foot range of motion 
was within normal limits, and that the joint was not painful 
on motion, although there were additional limitations due to 
pain and lack of endurance with ambulation.  Hence, the 
record presents no basis for assignment of any higher rating 
based on the DeLuca factors, alone.

Further, no other DC provides a basis for the assignment of 
any higher rating for the left foot manifestations.  Under DC 
5283, ratings from 10 to 30 percent are available for 
malunion or nonunion of the tarsal or metatarsal bones; 
however, the medical evidence does not demonstrate that the 
service-connected left foot manifestations due to altered 
gait involve such malunion or nonunion, and there is thus no 
basis for evaluation of the disability under that DC.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a rating in excess of 10 
percent for left foot manifestations due to altered gait 
prior to October 24, 2001, or a rating in excess of 20 
percent for that disability since February 1, 2002 under any 
applicable rating criteria. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for left foot 
manifestations due to altered gait prior to October 24, 2001, 
and the claim for a rating in excess of 20 percent for that 
disability since February 1, 2002 must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

An initial compensable rating for left foot hammertoes prior 
to December 1, 2000 is denied.

An initial rating of 10 percent for left foot hammertoes from 
December 1, 2000 is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for left foot manifestations 
due to altered gait prior to October 24, 2001 is denied.

A rating in excess of 20 percent for left foot manifestations 
due to altered gait is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), the Board finds that all 
notice and development action needed to render a fair 
decision has not been accomplished on the claims for an 
initial rating in excess of 10 percent for lumbar DDD prior 
to January 28, 2003; for a rating in excess of 20 percent for 
lumbar DDD; for a rating in excess of 10 percent for right 
foot plantar warts; for a rating in excess of 10 percent for 
left knee manifestations due to altered gait prior to January 
28, 2003; and for  a rating in excess of 20 percent for left 
knee manifestations due to altered gait.  

With respect to the claims for an initial rating in excess of 
10 percent for lumbar DDD prior to January 28, 2003, and for 
a rating in excess of 20 percent for lumbar DDD, the Board 
notes that DDD is ratable as intervertebral disc syndrome 
(IVDS).  By regulatory amendment effective September 23, 
2002, substantive changes were made to the schedular criteria 
for rating IVDS, as set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293; 67 Fed. Reg. 54345-54349, August 
22, 2002.  Effective September 26, 2003, substantive changes 
were made to the schedular criteria for rating diseases and 
injuries to the spine (38 C.F.R. § 4.71a, DCs 5235 to 5243; 
68 Fed. Reg. 51443, August 27, 2003).  The Board notes that 
the veteran last underwent VA examination in January 2003.  
However, as adjudication of the claims must involve 
consideration of both the former and revised applicable 
rating criteria, with due consideration given to the 
effective date of the change in criteria (see VAOPGCPREC 07-
03 and 03-00), medical findings fully responsive to the 
revised rating criteria are needed to properly adjudicate the 
claims for higher rating before and since September 23, 2002.  
Hence, a remand of these matters for appropriate medical 
examinations is warranted.  

Likewise, as regards the claim for a rating in excess of 10 
percent for right foot plantar warts, the Board notes that, 
by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin disabilities (to include scars), as set forth in 
38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7800-7833.  See 67 
Fed. Reg. 49596-49599 (July 31, 2002).  Again, given the 
intervening change in the applicable criteria for rating skin 
disabilities, effective August 2002, and the need for medical 
findings responsive to the former and revised rating 
criteria, , in particular 38 C.F.R. § 4.118, revised DC 7819 
(2005), the Board finds that this case must be remanded to 
the RO to arrange for the veteran to undergo further VA 
dermatological examination.  

Hence, the RO should arrange for the veteran to undergo 
orthopedic, neurological, and dermatological examinations, by 
physicians, at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, will result 
in a denial of the claim for increase for right foot plantar 
warts (as appropriate), and may result in denial of the 
claims involving DDD and left knee manifestations due to an 
altered gait (all of which arise from original claims for 
service connection.  See 38 C.F.R. § 3.655 (2005).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for any 
scheduled examination(s), the RO must obtain and associate 
with the claims file copy(ies) of any notices of the date and 
time of the examination(s) sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examinations, the RO should obtain all outstanding VA medical 
records.  The evidence indicates continuing treatment of the 
veteran at the VA Medical Center (VAMC) in Northport, New 
York.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain from 
the Northport VAMC any outstanding records of medical 
treatment and evaluation for back and left knee disabilities 
and for right foot plantar warts from 2003 to the present 
time, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  

Additionally, with respect to each claim remaining on appeal, 
the Board notes that, in Dingess/Hartman, cited to above, the 
Court held that, in rating cases, a claimant must be informed 
of the rating criteria for all possible schedular ratings for 
an applicable rating code.  In this case, the Board finds 
that RO failed to notify the appellant of the rating formula 
for the rating codes applicable to the skin (38 C.F.R. 
§ 4.118, revised DCs 7819 and 7801 through 7805 (2005)) and 
the left knee (38 C.F.R. § 4.71a, DCs 5257 and 5261), and the 
RO failed to adjudicate the claims with consideration of 
those DCs.  Thus, due process of law requires that those 
issues be remanded to the RO for proper notice and 
readjudication.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal. The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b) (1) (West 2002); but see 
38 U.S.C.A. § 5103(b (3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its notice to the veteran meets the 
requirements of Dingess/Hartman, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Northport VAMC complete copies of any and 
all records of medical treatment and/or 
evaluation of the veteran for back and 
left knee disabilities and for right foot 
plantar warts from 2003 to the present 
time.  In requesting these records, the 
RO should follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any 
claim (s)remaining on appeal that is not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman, cited above, 
as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).   

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of his lumbar 
spine, by physicians, at an appropriate 
VA medical facility.  The neurological 
examination should be conducted first, 
and that examination report made 
available to the VA orthopedic examiner 
in conjunction with his examination of 
the veteran.  The entire claims file must 
be made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include  
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  Each examiner should set 
forth all examination findings, together 
with the complete rationale for the 
comments and opinions expressed, in a 
printed (typewritten) report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back-to specifically include a 
determination of whether he has IVDS, and 
any sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  

The orthopedic examiner should conduct 
range of motion testing of the veteran's 
low back (expressed in degrees, with 
standard ranges provided for comparison 
purposes).  The physician should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
doctor  should indicate the point at 
which pain begins.  He should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
low back due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use; to the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion. 

Considering all neurological and 
orthopedic examination findings, the 
physician should also offer opinions, 
with respect to the veteran's lumbar DDD, 
addressing each of the following:  

(a)  Whether, over any 12 month period 
from September 2002 to the present time, 
he experienced or experiences  
"incapacitating episodes"(a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
associated with his low back disability 
having a total duration of at least 2 
weeks but less than 4 weeks; at least 4 
weeks but less than 6 weeks; or at least 
6 weeks; 

(b) Whether, at any time from July 1998 
up to the present time, there was or is 
favorable or unfavorable ankylosis of the 
entire thoracolumbar spine; 

(c) Whether, at any time from July 1998 
to the present time there was or is IVDS 
that is moderate, with recurring attacks; 
severe, with recurring attacks, with 
intermittent relief; or pronounced, with 
persistent symptoms compatible with 
sciatic neuropathy and characteristic 
pain and demonstrable muscle spasm, an 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief; and 

(d) Whether, at any time from July 1998 
to the present time, there was or is 
complete bony fixation (ankylosis) of the 
spine at a favorable angle; or at an 
unfavorable angle, with marked deformity 
and involvement of major joints (Marie-
Strumpell type), or without other joint 
involvement (Bechterew type).

5.  Also after all available records 
and/or responses have been associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
dermatological examination of his right 
foot plantar warts, by a physician, at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.    

The examiner should describe the 
manifestations of the veteran's right 
foot plantar warts in accordance with 
pertinent rating criteria for evaluation 
of the condition.  Specifically, the 
length and width of the area involved, as 
well as its area in terms of square 
inches or centimeters, should be noted.  
The examiner should render specific 
findings as to whether any affected area 
(a) is deep (with underlying soft tissue 
damage), superficial (not associated with 
underlying soft tissue damage), or 
unstable (where, for any reason, there is 
frequent loss of covering of skin over 
the affected area), and whether any warts 
cause limited motion or other function of 
the right foot; (b) is poorly nourished, 
with repeated ulceration; and/or (c) is 
tender and painful on objective 
demonstration.  If the wart area causes 
limitation of any function of the right 
foot, the examiner should specifically 
identify the function that is limited, 
and comment as to whether such limitation 
of function produces foot disability that 
is (a) less than moderate, (b) moderate, 
(c) moderately severe, or (d) severe.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

6.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notices of the date and 
time of the examinations sent to him by 
the pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal.  If the veteran 
fails, without good cause, to report to 
any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655, as appropriate (particularly as 
regards the claim for increase for right 
foot plantar warts).  Adjudication of the 
claims for higher ratings for DDD, the 
claim for a higher rating for right foot 
plantar warts (if appropriate), and the 
claims for higher ratings for left knee 
manifestations due to altered gait must 
include consideration of all pertinent 
diagnostic criteria (to include, with 
respect to the back and the right foot, 
revised applicable criteria.

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran his representative an appropriate 
SSOC that includes citation to all 
additional legal authority considered-to 
specifically include former and revised 
criteria for all possible schedular 
ratings for the applicable rating codes 
(as applicable) and information as to 
effective date(s) that may be assigned-
as well as clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


